     Case 2:17-cv-00680-TLN-KJN Document 96 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAYDE HOLLIS HARRIS,                              No. 2:17-cv-0680 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    S. KERNAN, et al.,
15                       Defendants.
16

17          On October 29, 2020, plaintiff filed a request for reconsideration of the magistrate judge’s

18   order filed October 7, 2020, finding discovery is closed following resolution of the pending

19   discovery disputes. In his request, plaintiff declares under penalty of perjury that subsequent to

20   plaintiff’s last filing and the court’s October 7, 2020 order, confidential “sources say the modified

21   documents have something written at the top of the pages.” (ECF No. 95 at 1-2.) Because

22   defendant failed to provide plaintiff with those pages, plaintiff states he cannot determine whether

23   the pages have been modified or not. (ECF No. 95 at 2.) Plaintiff seeks an in camera review of

24   his confidential information.

25          Therefore, IT IS HEREBY ORDERED that within fourteen days from the date of this

26   order, plaintiff shall file with the court whatever information he has – allegedly confidential,

27   ////

28   ////
                                                        1
     Case 2:17-cv-00680-TLN-KJN Document 96 Filed 11/04/20 Page 2 of 2


 1   modified documents, or otherwise. If the court finds it appropriate, the court might then order the

 2   information filed under seal.

 3   Dated: November 4, 2020

 4

 5
     /harr0680.icr.req
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
